October 2, 2014 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: The Dreyfus/Laurel Funds Trust -Dreyfus Equity Income Fund - Dreyfus Emerging Markets Debt Local Currency Fund (collectively the “Funds”) 1933 Act File No.: 33-43846 1940 Act File No.: 811-00524 CIK No.: 0000053808 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and the Universal Statement of Additional Information for the above-referenced fund, that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 185 to the Registration Statement, electronically filed with the Securities and Exchange Commission on September 26, 2014. Please address any comments or questions to my attention at 212-922-6832. Sincerely, /s/ Jennifer Huancayo Jennifer Huancayo Paralegal
